DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 7 recites “first switching elements”, which should be --the first switching elements -- because this term was previously presented in the claim; Claim 1, line 15 recites “second switching elements”, which should be --the second switching elements -- because this term was previously presented in the claim
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueta et al. (US 2018/0130748), hereinafter Ueta, in view of Ohno (US 2016/0247793).
Regarding claim 1, Ueta discloses (see figures 1-13) a power converter (figure 10) comprising: an upper (figure 10, part upper arm generated by upper 10 and 210) and lower arm (figure 10, part lower arm generated by  including an upper arm (figure 10, part upper arm generated by upper 10 and 210) and a lower arm connected in series with each other (figure 10, part lower arm generated by lower 10 and 210); at least one first semiconductor device (figures 7 and 8, part semiconductor device that include upper arm generated by upper 10 and 210) that includes a plurality of first semiconductor chips (figure 7, part left chip in area 12A that include left switching element 10 and right chip in area 212A that include right switching element 210; based on upper arm), each of which has a first switching element (figures 7 and 10, part left switching element 10 and right switching element 210; based on upper arm)(paragraph [0041]; the terminal portions 12B, 18B of the semiconductor module 10 on the left side and terminal portions 212B, 218B of the semiconductor module 210 on the right side extend outside the molding resin 60), and a plurality of first main terminals (figure 7, parts 12B/18B and 212B/218B; based on upper arm) which are connected to the first semiconductor chips and provide an electric connection function (figure 7, part left chip in area 12A that include left switching element 10 and right chip in area 212A that include right switching element 210; based on upper arm), first switching elements (figures 7 and 10, part left switching element 10 and right switching element 210; based on upper arm) being connected in parallel with each other to provide the upper arm (figure 10, part upper arm generated by upper 10 and 210), and the first main terminals (figure 7, parts 12B/18B and 212B/218B; based on upper arm) including a first high potential terminal (figure 7, parts 18B and 218B; based on upper arm) connected to an electrode of the first switching element on a high potential side (figures 7 and 10, part upper electrode of left switching element 10  and a first low potential terminal (figure 7, parts 12B and 212B; based on upper arm) connected to an electrode of the first switching element on a low potential side (figures 7 and 10, part lower electrode of left switching element 10 and right switching element 210; based on upper arm) (paragraph [0042]; in a semiconductor device on an upper side (an upper arm), one or both of terminal portions 18B and 218B (both at the same potential) are connected to a positive electrode of a direct-current power source. In a semiconductor device on a lower side (a lower arm), one or both of terminal portions 12B and 212B (both at the same potential) are connected to a negative electrode of the direct-current power source. The terminal portions 12B and 212B (both at the same potential) of the semiconductor device on the upper side and the terminal portions 18B and 218B (both at the same potential) of the semiconductor device on the lower side are used by being connected to a motor); at least one second semiconductor device (figures 7 and 8, part semiconductor device that include lower arm generated by lower 10 and 210; based on lower arm) that includes a plurality of second semiconductor chips (figure 7, part left chip in area 12A that include left switching element 10 and right chip in area 212A that include right switching element 210; based on lower arm), each of which has a second switching element (figures 7 and 10, part left switching element 10 and right switching element 210; based on lower arm), and a plurality of second main terminals  (figure 7, parts 12B/18B and 212B/218B; based on lower arm) which are connected to the second semiconductor chips and provide an electric connection function (figure 7, part left chip in area 12A that include , second switching elements (figures 7 and 10, part left switching element 10 and right switching element 210; based on lower arm) being connected in parallel with each other to provide the lower arm (figures 10, part left switching element 10 and right switching element 210; based on lower arm), and the second main terminals (figure 7, parts 12B/18B and 212B/218B; based on lower arm) including a second high potential terminal (figure 7, parts 18B and 218B; based on lower arm) connected to an electrode of the second switching element on the high potential side(figures 7 and 10, part upper electrode of left switching element 10 and right switching element 210; based on lower arm) and a second low potential terminal (figure 7, parts 12B and 212B; based on lower arm) connected to an electrode of the second switching element on the low potential side (figures 7 and 10, part lower electrode of left switching element 10 and right switching element 210; based on lower arm)(paragraph [0042]; when two semiconductor devices in FIG. 7 are connected in series, one phase in the inverter circuit is obtained. For that purpose, two semiconductor devices in FIG. 7 are used such that they are connected in series); and wherein: in the first semiconductor device (figures 7 and 8, part semiconductor device that include upper arm generated by upper 10 and 210), the first main terminals (figure 7, parts 12B/18B and 212B/218B; based on upper arm) include at least one of a plurality of the first high potential terminals (figure 7, parts 18B and 218B; based on upper arm) and a plurality of the first low potential terminals (figure 7, parts 12B and 212B; based on upper arm), the plurality of first semiconductor chips (figure 7, part left chip in area 12A that include left  are arranged in line symmetry with respect to a first axis (figure 7, part left chip in area 12A that include left switching element 10 and right chip in area 212A that include right switching element 210; based on upper arm; line symmetry with respect to middle vertical axis) perpendicular to a first direction in which at least two of the first semiconductor chips are aligned (figure 7, part left chip in area 12A that include left switching element 10 and right chip in area 212A that include right switching element 210; based on upper arm; perpendicular to horizontal direction wherein chips are aligned), and the first high potential terminal  (figure 7, parts 18B and 218B; based on upper arm)  and the first low potential terminal (figure 7, parts 12B and 212B; based on upper arm) are arranged in line symmetry with respect to the first axis as a symmetry axis (figure 7, parts 12B/18B and 212B/218B; based on upper arm; arranged in line symmetry with respect to middle vertical axis); and in the second semiconductor device (figures 7 and 8, part semiconductor device that include lower arm generated by lower 10 and 210), the second main terminals (figure 7, parts 12B/18B and 212B/218B; based on lower arm) include at least one of a plurality of the second high potential terminals (figure 7, parts 18B and 218B; based on lower arm)  and a plurality of the second low potential terminals (figure 7, parts 12B and 212B; based on lower arm), the plurality of second semiconductor chips (figure 7, part left chip in area 12A that include left switching element 10 and right chip in area 212A that include right switching element 210; based on lower arm) are arranged in line symmetry with respect to a second axis (figure 7, part left chip in area 12A that include left  perpendicular to a second direction in which at least two of the second semiconductor chips are aligned (figure 7, part left chip in area 12A that include left switching element 10 and right chip in area 212A that include right switching element 210; based on lower arm; perpendicular to horizontal direction wherein chips are aligned), and the second high potential terminal  (figure 7, parts 18B and 218B; based on lower arm) and the second low potential terminal (figure 7, parts 12B and 212B; based on lower arm) are arranged in line symmetry with respect to the second axis as the symmetry axis (figure 7, parts 12B/18B and 212B/218B; based on lower arm; arranged in line symmetry with respect to middle vertical axis) to differentiate an arrangement of the second low potential terminal (figure 7, parts 12B and 212B; based on lower arm) relative to the second high potential terminal  (figure 7, parts 18B and 218B; based on lower arm) from an arrangement of the first low potential terminal (figure 7, parts 12B and 212B; based on upper arm) relative to the first high potential terminal (figure 7, parts 18B and 218B; based on upper arm).
Ueta does not expressly disclose a bridging member that bridges the first low potential terminal and the second high potential terminal, and provides an upper and lower coupling portion, which is a coupling portion between the upper arm and the lower arm, together with the first low potential terminal and the second high potential terminal.
Ohno teaches (see figures 1-17) a bridging member (figure 15, part bridging member that connect OT3, OT4 and 36a-c) that bridges the first low potential terminal (figure 15, part OT3) and the second high potential terminal (figure , and provides an upper and lower coupling portion (figure 15, part bridging member that connect OT3, OT4 and 36a-c), which is a coupling portion (figure 15, part bridging member that connect OT3, OT4 and 36a-c) between the upper arm (figures 13 and 15, part upper arm generated by 24a-24c) and the lower arm (figures 13 and 15, part lower arm generated by 26a-26c), together with the first low potential terminal  (figure 15, part OT3) and the second high potential terminal (figure 15, part OT4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power converter of Ueta with the bridging member features as taught by Ohno, because it provides more compact and simple power module in order to have more efficient manufacturing process (paragraphs [0004] and [0009]). 
	Regarding claim 2, Ueta and Ohno teach everything claimed as applied above (see claim 1). Further, Ueta discloses (see figures 1-13) a numerical number of the first high potential terminals (figure 7, parts 18B and 218B [2]; based on upper arm) is equal to a numerical number of the second low potential terminals (figure 7, parts 12B and 212B [2]; based on lower arm); and a numerical number of the first low potential terminals (figure 7, parts 12B and 212B [2]; based on upper arm) is equal to a numerical number of the second high potential terminals  (figure 7, parts 18B and 218B [2]; based on lower arm).
Regarding claim 3, Ueta and Ohno teach everything claimed as applied above (see claim 1). Further, Ueta discloses (see figures 1-13) the first main terminals (figure 7, parts 12B/18B and 212B/218B; based on upper arm) include the plurality of the first low potential terminals (figure 7, parts 12B and 212B [2]; based on upper arm), and the second main terminals (figure 7, parts 12B/18B and 212B/218B;  include the plurality of the second high potential terminals  (figure 7, parts 18B and 218B [2]; based on lower arm). However, Ueta does not expressly disclose a plurality of bridging members together with the first low potential terminals and the second high potential terminals provide a plurality of upper and lower coupling portions.
Ohno teaches (see figures 1-17) a plurality of bridging members (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]) together with the first low potential terminals (figure 15, part OT3) and the second high potential terminals  (figure 15, part OT4) provide a plurality of upper and lower coupling portions (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power converter of Ueta with the bridging member features as taught by Ohno and obtain the first main terminals include the plurality of the first low potential terminals, and the second main terminals include the plurality of the second high potential terminals; and a plurality of bridging members together with the first low potential terminals and the second high potential terminals provide a plurality of upper and lower coupling portions, because it provides more compact and simple power module in order to have more efficient manufacturing process (paragraphs [0004] and [0009]). 
Regarding claim 4, Ueta and Ohno teach everything claimed as applied above (see claim 3). Further, Ueta discloses (see figures 1-13) a wiring portion for connecting to a load (figure 10, part wiring portion for connecting to a Motor). However, Ueta does not expressly disclose the wiring portion is drawn out from only a part of the plurality of the upper and lower coupling portions.
Ohno teaches (see figures 1-17) a wiring portion (figures 13 and 15, part 36a-36c) for connecting to a load (figure 13, part 96), wherein: the wiring portion (figures 13 and 15, part 36a-36c) is drawn out from only a part of the plurality (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power converter of Ueta with the bridging member features as taught by Ohno and obtain a wiring portion for connecting to a load, wherein: the wiring portion is drawn out from only a part of the plurality of the upper and lower coupling portions, because it provides more compact and simple power module in order to have more efficient manufacturing process (paragraphs [0004] and [0009]). 
Regarding claim 5, Ueta and Ohno teach everything claimed as applied above (see claim 4). Further, Ueta discloses (see figures 1-13) the wiring portion (figure 10, part wiring portion for connecting to a Motor). However, Ueta does not expressly disclose the wiring portion is not drawn out from each surface of the bridging member in a plate thickness direction, but is drawn out from an edge connecting two surfaces. 
Ohno teaches (see figures 1-17) the wiring portion (figures 13 and 15, part 36a-36c) is not drawn out from each surface of the bridging member in a plate thickness direction (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]), but is drawn out from an edge connecting two surfaces (figures 13 and 15, part 36a-36c).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power converter of Ueta with the bridging member features as taught by Ohno and obtain the wiring portion is not drawn out from each surface of the bridging member in a plate thickness direction, but is drawn out from an edge connecting two surfaces, because it provides more compact and simple power module in order to have more efficient manufacturing process (paragraphs [0004] and [0009]). 
 (see figures 1-13) the wiring portion (figure 10, part wiring portion for connecting to a Motor). However, Ueta does not expressly disclose the wiring portion is drawn out from a place of the bridging member on a second high potential terminal side.
Ohno teaches (see figures 1-17) the wiring portion (figures 13 and 15, part 36a-36c) is drawn out from a place of the bridging member (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]) on a second high potential terminal side (figure 15, part OT4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power converter of Ueta with the bridging member features as taught by Ohno and obtain the wiring portion is drawn out from a place of the bridging member on a second high potential terminal side, because it provides more compact and simple power module in order to have more efficient manufacturing process (paragraphs [0004] and [0009]). 
Regarding claim 7, Ueta and Ohno teach everything claimed as applied above (see claim 3). However, Ueta does not expressly discloses the plurality of the upper and lower coupling portions are provided by the bridging members having a same structure.
Ohno teaches (see figures 1-17) the plurality of the upper and lower coupling portions (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]) are provided by the bridging members having a same structure (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power converter of Ueta with the bridging member features as taught by Ohno and obtain the plurality of the upper and lower coupling  (paragraphs [0004] and [0009]). 
Regarding claim 8, Ueta and Ohno teach everything claimed as applied above (see claim 1). Further, Ueta discloses (see figures 1-13) the first semiconductor device (figures 7 and 8, part semiconductor device that include upper arm generated by upper 10 and 210)  further includes a first sealing resin body (figures 7 and 8, part 60) that seals the plurality of first semiconductor chips (figure 7, part left chip in area 12A that include left switching element 10 and right chip in area 212A that include right switching element 210; based on upper arm)(paragraph [0041]; a reference numeral 60 indicates a molding resin); the second semiconductor device (figures 7 and 8, part semiconductor device that include lower arm generated by lower 10 and 210; based on lower arm) further includes a second sealing resin body (figures 7 and 8, part 60) that seals the plurality of second semiconductor chips (figure 7, part left chip in area 12A that include left switching element 10 and right chip in area 212A that include right switching element 210; based on lower arm); the plurality of first main terminals (figure 7, parts 12B/18B and 212B/218B; based on upper arm) protrude from the first sealing resin body to an outside  (figures 7 and 8, part 60); the plurality of second main terminals (figure 7, parts 12B/18B and 212B/218B; based on lower arm) protrude from the second sealing resin body to an outside (figures 7 and 8, part 60); the plurality of first main terminals (figure 7, parts 12B/18B and 212B/218B; based on upper arm) protrude from a same surface of the first sealing resin body (figure 7, part 60) and are aligned along the first direction (figure 7, parts 12B/18B and 212B/218B; based on upper arm); (figure 7, parts 12B/18B and 212B/218B; based on lower arm) protrude from a same surface of the second sealing resin body (figure 7, part 60) and are aligned along the second direction (figure 7, parts 12B/18B and 212B/218B; based on lower arm). However, Ueta does not expressly disclose the bridging member connects a protruding portion of the first low potential terminal and a protruding portion of the second high potential terminal.
Ohno teaches (see figures 1-17) the bridging member (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]) connects a protruding portion of the first low potential terminal (figures 15 and 16, part OT3) and a protruding portion of the second high potential terminal (figures 15 and 16, part OT4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power converter of Ueta with the bridging member features as taught by Ohno, because it provides more compact and simple power module in order to have more efficient manufacturing process (paragraphs [0004] and [0009]). 
Regarding claim 9, Ueta and Ohno teach everything claimed as applied above (see claim 8). Further, Ueta discloses (see figures 1-13) the first main terminals (figure 7, parts 12B/18B and 212B/218B; based on upper arm) include three first main terminals (figure 7, parts 12B, 18B and 212B; based on upper arm), the first high potential terminal (figure 7, part 18B; based on upper arm) is disposed between two first low potential terminals (figure 7, parts 12B and 212B; based on upper arm); the second main terminals (figure 7, parts 12B/18B and 212B/218B; based on lower arm) includes three second main terminals (figure 7, parts 18B, 212B and 218B; based on lower arm); and the second low potential terminal (figure  is disposed between two second high potential terminals (figure 7, parts 18B and 218B; based on lower arm).
Regarding claim 10, Ueta and Ohno teach everything claimed as applied above (see claim 1). Further, Ueta discloses (see figures 1-13) the first semiconductor device (figures 7 and 8, part semiconductor device that include upper arm generated by upper 10 and 210) and the second semiconductor device (figures 7 and 8, part semiconductor device that include lower arm generated by lower 10 and 210; based on lower arm). However, Ueta does not expressly disclose semiconductor devices are stacked on each other in a state where the first semiconductor device and the second semiconductor device connected to each other by the bridging member are adjacent to each other; and at least one of a pair of the first high potential terminal and the second low potential terminal and a pair of the first low potential terminal and the second high potential terminal face each other at least partially in a stacking direction.
Ohno teaches (see figures 1-17) the first semiconductor device (figure 15, part 24a) and the second semiconductor device (figure 15, part 26a) as semiconductor devices are stacked on each other in a state  (figure 14, parts 24a and 26a) where the first semiconductor device (figures 14 and 15, part 24a) and the second semiconductor device connected to each other  (figures 14 and 15, part 26a)  by the bridging member are adjacent to each other (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]); and at least one of a pair of the first high potential terminal (figures 14 and 15, part HT3) and the second low potential terminal (figures 14 and 15, part LT4) and a pair of the first low potential terminal (figures 14 and 15, part OT3) and the second high potential terminal (figures 14 and 15, part OT4) face each other at least partially in a stacking direction (figure 14).
 (paragraphs [0004] and [0009]). 
Regarding claim 11, Ueta and Ohno teach everything claimed as applied above (see claim 10). Further, Ueta discloses (see figures 1-13) the at least one first semiconductor device (figures 7, 8 and 10, part semiconductor device that include upper arm generated by upper 10 and 210) includes a plurality of first semiconductor devices (figures 7, 8 and 10, part semiconductor device that include upper arm generated by upper 10 and 210; for the three phases); the at least one second semiconductor device (figures 7, 8 and 10, part semiconductor device that include lower arm generated by lower 10 and 210; based on lower arm) includes a plurality of second semiconductor devices (figures 7, 8 and 10, part semiconductor device that include lower arm generated by lower 10 and 210; based on lower arm; for the three phases); and the plurality of the first semiconductor devices (figures 7, 8 and 10, part semiconductor device that include upper arm generated by upper 10 and 210; for the three phases) and the plurality of the second semiconductor devices are arranged (figures 7, 8 and 10, part semiconductor device that include lower arm generated by . However, Ueta does not expressly disclose the plurality of the first semiconductor devices and the plurality of the second semiconductor devices are alternately arranged.
Ohno teaches (see figures 1-17) the plurality of the first semiconductor devices (figures 14 and 15, parts 24a-24c) and the plurality of the second semiconductor devices are alternately arranged (figures 14 and 15, parts 26a-26c).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power converter of Ueta with the bridging member features as taught by Ohno and obtain the at least one first semiconductor device includes a plurality of first semiconductor devices; the at least one second semiconductor device includes a plurality of second semiconductor devices; and the plurality of the first semiconductor devices and the plurality of the second semiconductor devices are alternately arranged, because it provides more compact and simple power module in order to have more efficient manufacturing process (paragraphs [0004] and [0009]). 
Regarding claim 13, Ueta and Ohno teach everything claimed as applied above (see claim 10). Further, Ueta discloses (see figures 1-13) the at least one first semiconductor device (figures 7 and 8, part semiconductor device that include upper arm generated by upper 10 and 210) includes a plurality of first semiconductor devices (figures 7, 8 and 10, part semiconductor device that include upper arm generated by upper 10 and 210; for the three phases); and the at least one second semiconductor (figures 7 and 8, part semiconductor device that include lower arm generated by lower 10 and 210; based on lower arm) device includes a plurality of second semiconductor devices (figures 7, 8 and 10, part semiconductor device that include lower arm generated by lower 10 and 210; based on lower arm; for the three phases). However, Ueta does not 
Ohno teaches (see figures 1-17) the power converter (figure 13, part 110) further comprising: at least one of a portion where two of the first semiconductor devices are continuously connected (figures 14 and 15, parts 24a and 26a) and a portion where two of the second semiconductor devices are continuously connected in the stacking direction (figures 14 and 15, parts 24b and 26b).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power converter of Ueta with the bridging member features as taught by Ohno and obtain the at least one first semiconductor device includes a plurality of first semiconductor devices; and the at least one second semiconductor device includes a plurality of second semiconductor devices, the power converter further comprising: at least one of a portion where two of the first semiconductor devices are continuously connected and a portion where two of the second semiconductor devices are continuously connected in the stacking direction, because it provides more compact and simple power module in order to have more efficient manufacturing process (paragraphs [0004] and [0009]). 
Regarding claim 14, Ueta and Ohno teach everything claimed as applied above (see claim 10). Further, Ueta discloses (see figures 1-13) the first low potential terminal (figure 7, parts 12B/212B; based on upper arm) and the second high potential terminal (figure 7, parts 18B/218B; based on lower arm). However, Ueta does not expressly disclose the first low potential terminal and the second high potential terminal, which are coupling terminals for providing the upper and lower coupling portion, extend in a direction orthogonal to the stacking direction; the bridging member has, as connection portions 
Ohno teaches (see figures 1-17) the first low potential terminal (figures 14 and 15, part OT3) and the second high potential terminal (figures 14 and 15, part OT4), which are coupling terminals for providing the upper and lower coupling portion (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]), extend in a direction orthogonal to the stacking direction (figures 14 and 15, parts OT3 and OT4); the bridging member (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]) has, as connection portions for respectively connecting to coupling terminals (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]), a first connection portion (figure 15, part first connection portion of bridging member that connect and extend with OT3) extending along an extension direction of the first low potential terminal (figures 14 and 15, part OT3) and surface-connected to the first low potential terminal (figures 14 and 15, part OT3) and a second connection portion (figure 15, part second connection portion of bridging member that connect and extend with OT4) extending along an extension direction of the second high potential terminal (figures 14 and 15, part OT4) and surface-connected to the second high potential terminal (figures 14 and 15, part OT4); and the bridging member (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]) further has a connecting portion (figure 15, part connecting portion of bridging member that connect first connection  connecting the first connection portion (figure 15, part first connection portion of bridging member that connect and extend with OT3) and the second connection portion (figure 15, part second connection portion of bridging member that connect and extend with OT4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power converter of Ueta with the bridging member features as taught by Ohno and obtain the first low potential terminal and the second high potential terminal, which are coupling terminals for providing the upper and lower coupling portion, extend in a direction orthogonal to the stacking direction; the bridging member has, as connection portions for respectively connecting to coupling terminals, a first connection portion extending along an extension direction of the first low potential terminal and surface-connected to the first low potential terminal and a second connection portion extending along an extension direction of the second high potential terminal and surface-connected to the second high potential terminal; and the bridging member further has a connecting portion connecting the first connection portion and the second connection portion, because it provides more compact and simple power module in order to have more efficient manufacturing process (paragraphs [0004] and [0009]). 
Regarding claim 15, Ueta and Ohno teach everything claimed as applied above (see claim 14). However, Ueta does not expressly disclose a cooler that is disposed between adjacent semiconductor devices in the stacking direction, wherein: the connecting portion is connected to at least one of a lower end of the first connection portion on a cooler side and a lower end of the second connection portion on the cooler side, and faces the cooler.
(see figures 1-17) a cooler (figure 14, part 50) that is disposed between adjacent semiconductor devices (figure 14, parts 24a-24c and 26a-26c) in the stacking direction (figure 14, part 50) (paragraph [0046]; cooling plates 50 are alternately stacked), wherein: the connecting portion (figure 15, part connecting portion of bridging member that connect first connection portion of bridging member that connect and extend with OT3 and second connection portion of bridging member that connect and extend with OT4)  is connected to at least one of a lower end of the first connection portion (figure 15, part first connection portion of bridging member that connect and extend with OT3) on a cooler side (figure 14, part 50 side) and a lower end of the second connection portion (figure 15, part second connection portion of bridging member that connect and extend with OT4) on the cooler side, and faces the cooler (figure 14, part 50 side).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power converter of Ueta with the bridging member features as taught by Ohno and obtain a cooler that is disposed between adjacent semiconductor devices in the stacking direction, wherein: the connecting portion is connected to at least one of a lower end of the first connection portion on a cooler side and a lower end of the second connection portion on the cooler side, and faces the cooler, because it provides more compact and simple power module in order to have more efficient manufacturing process (paragraphs [0004] and [0009]). 
Regarding claim 16, Ueta and Ohno teach everything claimed as applied above (see claim 14). However, Ueta does not expressly disclose in the bridging member, one of the connection portions is connected to an inner surface of the coupling terminal, the other of the connection portions is connected to an outer surface of the coupling terminal; and the bridging 
Ohno teaches (see figures 1-17) in the bridging member (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]), one of the connection portions (figure 15, part second connection portion of bridging member that connect and extend with OT4) is connected to an inner surface of the coupling terminal (figure 15, part inner surface of coupling terminal OT4), the other of the connection portions (figure 15, part first connection portion of bridging member that connect and extend with OT3) is connected to an outer surface of the coupling terminal (figure 15, part outer surface of coupling terminal OT3); and the bridging member (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]) includes: a facing portion (figure 15, part bridging member that connect OT3, OT4 and 36a-c [3]) that is connected to the connecting portion (figure 15, part connecting portion of bridging member that connect first connection portion of bridging member that connect and extend with OT3 and second connection portion of bridging member that connect and extend with OT4) and faces an inner surface of the coupling terminal  (figure 15, part inner surface of coupling terminal OT4) having an outer surface connected with the connection portion (figure 15, part second connection portion of bridging member that connect and extend with OT4); and a bent portion (figure 15, part bent potion that connects the outer surface of coupling terminal OT3) that connects the connection portion (figure 15, part  connected to the outer surface and the facing portion (figure 15, part outer surface of coupling terminal OT3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power converter of Ueta with the bridging member features as taught by Ohno and obtain in the bridging member, one of the connection portions is connected to an inner surface of the coupling terminal, the other of the connection portions is connected to an outer surface of the coupling terminal; and the bridging member includes: a facing portion that is connected to the connecting portion and faces an inner surface of the coupling terminal having an outer surface connected with the connection portion; and a bent portion that connects the connection portion connected to the outer surface and the facing portion, because it provides more compact and simple power module in order to have more efficient manufacturing process (paragraphs [0004] and [0009]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ueta et al. (US 2018/0130748), hereinafter Ueta, in view of Ohno (US 2016/0247793), and further in view of Okamura (US 2014/0153189).
Regarding claim 12, Ueta and Ohno teach everything claimed as applied above (see claim 11). However, Ueta does not expressly disclose a smoothing capacitor that smooths a power supply voltage; a positive busbar that connects a positive electrode of the smoothing capacitor and the first high potential terminal; and a negative busbar that connects a negative electrode of the smoothing capacitor and the second low potential terminal, wherein: at least one of the positive busbar and the negative busbar has a plurality of through holes aligned side by side in the stacking direction; and the first high potential terminal and the second low potential terminal are individually arranged in the through holes.
Okamura teaches (see figures 1-23) a smoothing capacitor (figure 19, part 3) that smooths a power supply voltage  (figure 19, part power supply voltage ; a positive busbar  (figure 19, part 33)(figure 1, part 4a) that connects a positive electrode of the smoothing capacitor (figure 19, part 3; upper electrode) and the first high potential terminal (figure 19, part 22); and a negative busbar (figure 19, part 34)(figure 1, part 4b) that connects a negative electrode of the smoothing capacitor (figure 19, part 3; lower electrode) and the second low potential terminal (figure 19, part 23)(paragraph [0072]; a positive bus bar 4a and a negative bus bar 4b), wherein: at least one of the positive busbar (figure 1, part 4a) and the negative busbar (figure 1, part 4b) has a plurality of through holes (figures 1, 9, 11-13, part 499) aligned side by side in the stacking direction (figure 1, part 4b)(paragraph [0115]; a plurality of through-holes 499); and the first high potential terminal (figure 19, part 22) and the second low potential terminal (figure 19, part 23) are individually arranged in the through holes (figures 1, 9, 11-13, part 499).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power converter of Ueta with the converter features as taught by Okamura, because it provides more efficient layout arrangement in order to reduce space of the power converter module. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/C.O.R. /
Examiner, Art Unit 2839

	
	



	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839